       Case 2:20-cv-00966-NR Document 41-2 Filed 07/10/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et. al.,                 No. 2:20-CV-00966-NR
        Plaintiffs,

v.                                        Judge J. Nicholas Ranjan

KATHY BOOCKVAR, et. al.,
        Defendants.

        CERTIFICATION FOR PRO HAC VICE ADMISSION

      Pursuant to Local Rule 83.2 (B), I, Gerard J. Geiger, hereby attest

that the following is true and correct:

      1. I have read, know, and understand the Local Rules of Civil

         Procedure for the District of Western Pennsylvania; and

      2. I am a registered user of the ECF for the United States District

         Court for the Western District of Pennsylvania.

                                    Respectfully submitted,
Date: July 10, 2020                 s/ Gerard J. Geiger______
                                    Gerard J. Geiger, Esquire
                                    Attorney ID 44099
                                    NEWMAN | WILLIAMS
                                    712 Monroe Street
                                    Stroudsburg, PA 18360
                                    Email: ggeiger@newmanwilliams.com
                                    Counsel for Defendants Carbon,
                                    Monroe, Pike, and Snyder Counties
                                    Board of Elections



                              ATTACHMENT – 2
